Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 11/2/21.  Claims 1-6 and 8-20 are pending in the application.  Claim 7 has been cancelled. Applicants' arguments have been carefully and respectfully considered. 
Claims 1-6 and 8-20 rejected under 35 U.S.C. 112.
Claims 1-6, 9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Starkenburg et al. (US 2010/0211636), and further in view of Gupta (US 2015/0019342).
Claims 8, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Starkenburg in view of Gupta, and further in view of Yates (US 8,612,310).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 15 now disclose a “when” statement, followed by several steps.  Firstly, this statement is a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  See MPEP 2111.04, section II.  This alone is not reason for the 35 U.S.C. 112 rejection.  The reason for the 35 U.S.C. 112 rejection is that it is not clear which of the steps, “generating”, “transmitting”, and “receiving”, are included in the “when” statement.  The Examiner has rejected each limitation, however, be mindful that those elements corresponding to the “when” statement are only required when the “when” conditions is met.  Therefore, the broadest reasonable interpretation would not require the limitations corresponding to the “when” statement to be performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Starkenburg et al. (US 2010/0211636), and further in view of Gupta (US 2015/0019342).

claim 1, Starkenburg teaches an electronic device comprising: 
an input/output interface (Starkenburg, pa 0077, user profile server in communication with user equipment devices); 
a communication circuit (Starkenburg, Fig. 8 & pa 0078, communication path 826); and 
a processor operatively connected to the input/output interface and the communication circuit (Starkenburg, pa 0077, user profile server includes processor), the processor being configured to: 
when the electronic device is coupled to at least one first external device that provides content to the electronic device (Starkenburg, pa 0078, The user equipment devices may be coupled to communications network 814. Namely, user television equipment 802, user computer equipment 804, and wireless user communications device 806 are coupled to communications network 814 via communications paths 808, 810, and 812, respectively. & pa 0088, users of user equipment devices inside and outside a home can use their media guidance application to communicate directly with media content source 816 to access media content. Specifically, within a home, users of user television equipment 804 and user computer equipment 806 may access the media guidance application to navigate among and locate desirable media content.); 
generate at least one keyword associated with the content that is provided by the at least one first external device and then is played through the electronic device (Starkenburg, pa 0146, storing lists of media content that the user has shown an interest in).

Gupta teaches transmit the at least one keyword through the communication circuit to at least one second external device (Gupta, pa 0086, the recommendation engine 510 can upload the n-tuple information 525 or other relevant real-time information about the IoT environment 500 to a recommendation data server 540, which may provide a larger, community-based knowledge source that can be used to make the recommendations 580 to the user and/or other users); and 
receive at least one item of recommended content information corresponding to the at least one keyword from the at least one second external device through the communication circuit (Gupta, pa 0087, Accordingly, the recommendation engine 510 can generally identify and provide the user with relevant, personalized, context aware recommendations 580 based on real time information from various knowledge sources associated with the IoT environment).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Starkenburg in view of Gupta because it provides the user with relevant, personalized, context aware recommendations from various knowledge sources associated with the IoT environment (Gupta, pa 0087).

claim 2, Starkenburg in view of Gupta teaches the electronic device of claim 1, wherein the processor is further configured to obtain at least one of model information for the at least one first external device, information about whether initial coupling to the electronic device has occurred (Starkenburg, pa 0122, The new user equipment device may be automatically detected when it is connected to the media network), information about cumulative coupling time with the electronic device, and information about a cumulative coupling count with the electronic device, and generate the at least one keyword associated with the content based on the obtained information (Starkenburg, pa 0146, storing lists of media content that the user has shown an interest in).

With respect to claim 3, Starkenburg in view of Gupta teaches the electronic device of claim 2, wherein the processor is further configured to: further obtain at least one of meta data (Starkenburg, pa 0146, The monitoring may also include identifying types and categories of media that the user has shown interest or lack of interest in. The monitoring data may form part of the user profile information associated with the user's media network), play time information (Starkenburg, pa 0146, storing lists of media content that the user has shown a lack of interest in, for example by tuning away from the media content after having watched it for a limited amount of time.), information about cumulative play time, and information about a cumulative play count for the content that is provided by the at least one first external and then is played through the electronic device.

claim 4, Starkenburg in view of Gupta teaches the electronic device of claim 2, wherein the processor is further configured to: further obtain at least one of object information included in the at least one first external device (Starkenburg, pa 0146, The monitoring may include storing lists of media content that the user has shown an interest in, for example by accessing or recording the media content, by requesting additional information about the media content, by flagging the media content as being of interest) and error information of the at least one first external device.

With respect to claim 5, Starkenburg in view of Gupta teaches the electronic device of claim 2, wherein the processor is further configured to: determine at least one of ranking for the cumulative coupling time, ranking for the cumulative coupling count, ranking for a cumulative play time, and ranking for a cumulative play count, with respect to the at least one first external device (Gupta, pa 0082, For example, different IoT devices 520 having a similar type can be ranked ( e.g., different shows may be ranked differently based on usage), different modes in which multi-use Io T devices 520 can be used or otherwise operated can be ranked (e.g., in a combination microwave-oven device, the microwave usage mode may be ranked higher than the oven usage mode based on usage frequency), and IoT devices 520 having different types or classifications can be ranked ( e.g., certain prescription refill may have higher rankings than red wine that needs to be re-stocked). In one embodiment, the association and ranking module 512 may determine the rankings from device usage patterns and 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Starkenburg with the teachings of Gupta because it can provide insight into the preferences of the user (Gupta, pa 0018).

With respect to claim 6, Starkenburg in view of Gupta teaches the electronic device of claim 5, wherein the processor is further configured to: determine a priority for the at least one first external device in consideration of the determined at least one ranking; and select at least one first external device included in a specified threshold ranking range based on the priority (Gupta, pa 0082, recommendation engine 510 may then use the rankings to provide the recommendations 580 to the user).

With respect to claim 9, Starkenburg in view of Gupta teaches the electronic device of claim 1, further comprising: a display, wherein the processor is further configured to: output a user interface including the at least one recommended content, through the display (Starkenburg, pa 0149, At step 2008, a recommendation of the identified media content is transmitted to a user equipment device of the network. The recommendation may be presented to the user by the user equipment device.).

With respect to claim 14, Starkenburg in view of Gupta teaches the electronic device of claim 9, wherein the processor is further configured to: output to the display a 

	With respect to claims 15, 16, and 20, the limitations are essentially the same as those of claims 2, 3, 5, 6, and 14, and are rejected for the same reasons.

Claims 8, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starkenburg in view of Gupta, and further in view of Yates (US 8,612,310).

With respect to claim 8, Starkenburg in view of Gupta teaches the electronic device of claim 6, as discussed above.  
Yates teaches wherein the processor is further configured to: generate the at least one keyword from at least one information corresponding to the at least one first external device selected or determined as being included in the specified threshold ranking range (Yates, Col. 14 Li. 16-19, Based on the user equipment identifier, the corresponding category in the table of categories can be accessed to select and provide the applicable merchandise information to the user equipment).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Starkenburg in view of Gupta with the teachings of Yates because it ensures that user 

With respect to claim 10, Starkenburg in view of Gupta teaches the electronic device of claim 9, as discussed above.  
Yates teaches wherein the processor is further configured to control the display to: display model information of the at least one first external device; and display the at least one recommended content in a region of the display with corresponding model information (Yates, Col. 13 Li. 40-46, The categories 1102 shown in FIG. 11 are organized based on categories of user equipment, including a cellular telephone category of merchandise information 1104, a desktop computer category of merchandise information 1106, and other similar categories. A merchandise information pointer 1108 associated with a media program can indicate the storage location of the table of categories 1102).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Starkenburg in view of Gupta with the teachings of Yates because it presents mostly relevant purchase opportunities (Yates, Col. 2 Li. 25-29).

With respect to claim 11, Starkenburg in view of Gupta teaches the electronic device of claim 9, as discussed above.  
Yates teaches wherein the processor is further configured to: control the display to display at least one folder corresponding to the at least one first external device; and 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Starkenburg in view of Gupta with the teachings of Yates because it ensures that user equipment is not inundated with irrelevant purchase opportunities (Yates, Col. 2 Li. 25-26).

With respect to claim 12, Starkenburg in view of Gupta teaches the electronic device of claim 9, as discussed above.  
Yates teaches wherein the processor is further configured to: control the display to enlarge and display at least one recommended content in response to a user input to the at least one recommended content; or download content data corresponding to the at least one recommended content from the at least one second external device.
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Starkenburg in view of Gupta with the teachings of Yates because the user can immediately preview, purchase, or see more information about the merchandise (Yates, Col. 2 Li. 18-21).

With respect to claim 13, Starkenburg in view of Gupta teaches the electronic device of claim 9, as discussed above.  
Yates teaches wherein the at least one recommended content includes link information for a website providing information about a product associated with the at least one recommended content, and wherein the processor is further configured to: in response to a user input to the at least one recommended content, access the website based on the link information; and output a screen from the website including at least one of manufacturer information of the product, seller information of the product, and price information of the product, to a first pop-up window on the display, as at least part of the product information (Fig. 3, EXTRA button, 314 & Col. 7 Li. 53-61, In this manner, if a user is interested in merchandise related to the media program, the user can immediately preview, purchase, or get more information about the merchandise while enjoying the media program, rather than spending additional time afterwards to locate the merchandise elsewhere. The term "purchase opportunity" as used herein refers to an opportunity for a user to see more information for a merchandise, preview the merchandise, or purchase the merchandise.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Starkenburg in view of Gupta with the teachings of Yates because the user can immediately preview, purchase, or see more information about the merchandise (Yates, Col. 2 Li. 18-21).

claims 17-19, the limitations are essentially the same as those of claims 8 and 10-13, and are rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 112
With regard to claims 4 and 7, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 4 and 7.  However, further 35 U.S.C. 112 rejections have been given.

Rejection under 35 U.S.C. 103 
	Applicant argues that Starkenburg merely discusses stored user profile information rather than methods to “generate at least one keyword associated with the content that is provided by the at least one first external device and then is played through the electronic device.”  The Examiner respectfully disagrees.  The user’s interactions are monitored and content that the user has shown an interest in is stored (pa 0146).  This information can also be incorporated into a user profile, however, it also qualifies as “at least one keyword associated with the content that is provided by the at least one first external device and then is played through the electronic device.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169